Name: Commission Regulation (EC) No 2991/95 of 19 December 1995 amending Regulation (EEC) No 334/93 laying down detailed implementing rules for the use of land set aside for the Community of products not primarily intended for human or animal consumption
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  economic policy;  agricultural activity;  international trade
 Date Published: nan

 23 . 12. 95 EN Official Journal of the European Communities No L 312/9 COMMISSION REGULATION (EC) No 2991/95 of 19 December 1995 amending Regulation (EEC) No 334/93 laying down detailed implementing rules for the use of land set aside for the Community of products not primarily intended for human or animal consumption Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder, and Sugar, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EC) No 2800/95 (2), in particular Article 12 thereof, Whereas experience has shown that, when a collector who has lodged a security subsequently delivers the raw mate ­ rial under contract to a first processor, as it is the first processor, not the collector, who will process the raw material into its end product it would be more appro ­ priate to enable that security to be released if the first processor has lodged an equivalent security with his competent authority ; Whereas Commission Regulation (EC) No 1870/95 (3) amending Regulation (EEC) No 334/93 (4) changed certain of the implementing rules in relation to the use of set-aside land for non-food purposes ; whereas the Regula ­ tion came into force on 5 August 1995 ; whereas it is however appropriate that its provisions should apply to all contracts made in respect of the 1996 and subsequent harvests ; whereas for contracts made before the coming into force of the Regulation only those provisions should apply which do not disadvantage the parties to such contracts ; whereas, for reasons of administrative control it is necessary that the whole of the security be lodged by 1 5 April 1996, whether contracts made in respect of the 1996 harvest were made before or after the coming into force of the Regulation ; Whereas it has been ascertained that as certain raw mate ­ rials have no possibility of being used for human or animal consumption, such raw materials should be subject to simplified controls ; Whereas it is therefore necessary to amend Regulation (EEC) No 334/93 ; Whereas certain language versions are incorrect ; whereas it is therefore necessary to correct those language versions : Article 1 Regulation (EEC) No 334/93 is amended as follows : 1 . Article 3 shall be amended as follows : (a) in paragraph 1 , in the first sentence, 'Annex II' is replaced by 'Annex III' ; (b) at the end of paragraph 3, 'Annex II' is replaced by 'Annex III'. 2. In Article 8 (4) :  point (a) is replaced by the following : '(a) The collector or the first processor who has received the raw material from the claimant shall inform their competent authority of the quantity of raw material received, specifying the species and variety as well as the name and address of the contracting party who has deli ­ vered the raw material and the place of delivery by a date to be fixed by Member States so as to ensure that the compensation can be paid within the period specified in Article 10 of Regulation (EEC) No 1765/92.',  in point (b), the following is added : 'The first processor shall , in turn , inform his competent authority of the name and address of the collector who has delivered the raw material, the quantity and type of raw material received and the date of delivery, within 40 working days of receipt by that first processor.' 3 . Article 9 shall be amended as follows :  at the end of paragraph 1 the following shall be added : (') OJ No L 181 , 1 . 7. 1992, p. 12. (2) OJ No L 291 , 6 . 12. 1995, p. 1 . 0 OJ No L 179, 29. 7. 1995, p. 40. M OJ No L 38, 16. 2. 1993, p. 12. No L 312/ 10 EN Official Journal of the European Communities 23 . 12. 95 'However, in relation to contracts made before 5 Agusut 1 995 in respect of the 1995 harvest where the collector or the first processor, as the case may be, has lodged, or was obliged to lodge, at least half of the security with the competent authority within 20 working days following the signature of the contract, that party shall lodge the balance of the security within 20 working days after reception of the raw material under contract, or if that period has elapsed, within 20 working days after the entry into force of Commission Regulation (EC) Ho 2991 /95 (*). 0 JO No L 312, 23 . 12. 1995, p. 9.',  at the end of paragraph 2 the following shall be added : Without prejudice to the first subparagraph, where the collector lodged the security, that security shall be released after the raw material in question is delivered to the first processor, provided that the collector's competent authority has proof that the first processor has lodged an equivalent security with its competent authority.' 4. Article 1 0 shall be amended as follows :  in paragraph 2, the second sentence is replaced by : 'Processing into one or more of the end products mentioned in Annex III shall take place by 31 July of the second year following the year of delivery of the raw material by the claimant to the collector or the first processor.',  in paragraph 2, the following shall be added at the end of the first subparagraph : 'However, in relation to contracts made before 5 August 1995, such processing shall take place within a maximum of three years from the date of delivery of the raw material to the first processor.'  in paragraph 6, in the first and last sentences, 'Annex II' is replaced by 'Annex III'. 5. The following Article 25 is added : !'Article 25 Except where the contrary is stated in this Regulation, the amendments made to this Regulation by Regula ­ tion (EEC) No 1870/95 shall apply to all contracts made in respect of the 1996 and subsequent harvests. However, Member States may apply some or all of the provisions of those amendments to contracts made in respect of the 1995 harvest in so far as they do not disadvantage the parties to those contracts.' 6 . In Annex I, 'CN code 0602 99 59, Other outdoor plants (e.g. Kenaf Hibiscus Cannabinus L. and Chenopodium)' is replaced by 'CN code ex 0602 99 59, other outdoor plants (eg Kenaf Hibiscus Cannabinus L. and Chenopodium) with the exception of Euphorbia lathyris, Calendula officinalis, Sylibum marianum and Isatis tinctorial 7. In Annex II, the following is added : 'CN code ex 0602 99 59, Euphorbia lathyris, Calen ­ dula officinalis, Sylibum marianum and Isatis tinc ­ torial Article 2 Regulation (EEC) No 334/93 is corrected as follows : 1 . In Article 6 ( 1 ) (c) of the German language version, 'Flurstiicksnummer is replaced by 'Flachenidentifizi ­ erung'. 2 . In Article 8 (5) of the German language version, the last sentence of the first subparagraph shall be deleted. 3 . At the end of Article 9 (2) of the German language version, the following shall be added : 'Where the contract has been amended or rescinded prior to the claimant marking an area aid application or on the conditions set out in Article 7 (2), the secu ­ rity lodged shall be reduced in accordance with the reduction in area.' 4 . In the Swedish language version Article 21 is replaced by : 'Article 21 Raw materials cultivated on set-aside land and for which compensation is paid, and the products derived from such raw materials may not benefit from the measures financed by the European Agricultural Guidance and Guarantee Fund, Guarantee Section, or from the Community aid provided for in Council Regulation (EEC) No 2078/92 and (EEC) No 2080/92.' Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1995. For the Commission Franz FISCHLER Member of the Commission